Citation Nr: 1628998	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  08-27 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for diabetes mellitus. 

2. Entitlement to service connection for bilateral eye disability, to include glaucoma. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Stephen LoGerfo, Associate Counsel




INTRODUCTION

The Veteran had active service with the United States Army from September 1973 to August 1979 and additional service with the Georgia Army National Guard from September 1979 to May 2005. 

This matter comes before the board of Veterans' Appeals (Board) from a December 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. Jurisdiction over this case was subsequently transferred to the RO in Atlanta, Georgia. 

In July 2010, April 2013, and in February and September 2014 the Board remanded the appeal for additional development. 

Most recently, in February 2016, the RO issued a Supplemental Statement of the Case (SSOC) in which it continued the denial of the claims. 


FINDING OF FACT

The weight of the evidence is against finding that the Veteran's diabetes or glaucoma is related to service in the United States Army or the Georgia National Guard. The Veteran's diabetes was first diagnosed in October 1997 when he was not in ACDUTRA and diabetes and eye conditions were never aggravated subsequently by a period of ACDUTRA. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for service connection for glaucoma or cataracts have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.310 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).   

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore the presumptive provisions of 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service and current manifestations of the same disease, the disease shall be presumed to have been incurred in service unless clearly attributable to intercurrent causes.  In order to show a "chronic" disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required in order to establish entitlement to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that the provisions of 38 C.F.R. § 3.303(b) apply only to those disease listed under 38 C.F.R. § 3.309(a)).

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including arthritis and diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In this instance, the Veteran additionally contends that his conditions were incurred in or aggravated by active duty for training in the Georgia National Guard.  Active duty for training (ACDUTRA) is, among other things, full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state. 38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).

"Aggravated" under 38 U.S.C.A. § 101(24) has the same meaning as "aggravated" under 38 U.S.C.A. § 1153 -"a preexisting injury or disease will be considered to have been aggravated by active . . . service, where there is an increase in disability during such service, unless there is a specific finding that the increase is due to the natural progress of the disease." 

Aggravation may not be considered to have occurred where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995). Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 

Additionally, the standard of proof remains the "benefit of the doubt" standard under 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the claimant's favor, but only an approximate balance of the positive and negative evidence. In other words, the preponderance of the evidence must be against the claim for the benefit to be denied. Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

A. Diabetes Mellitus

The Veteran contends that when he was in active duty that he was told that he may be pre-diabetic. He alleges that he was later diagnosed with diabetes at Fort Dix in 1985 during a period of ACDUTRA. 

The evidence shows that the Veteran has a current diagnosis of diabetes mellitus. He regulates this condition with medication and diet and experiences diabetic peripheral neuropathy. 

The evidence does not show a diabetes diagnosis in 1985 based on a review of the VA medical records. Instead, the evidence shows the first diagnosis in October 1997 by a private physician when the Veteran was not serving on ACDUTRA. Specifically, the medical records show an October 1997 notation by a private physician of uncontrolled diabetes mellitus that required a November 1997 hospitalization. Subsequent medical records show a controlled condition from November 1997 until present. Specifically, records in December 2002, June 2004, January 2005, November 2010 among others, show a controlled condition with medication and a low lipid diet. 

Correspondence between the Veteran's private physician and the Georgia National Guard also suggest an initial diagnosis outside of any period of ACDUTRA. The VA examiner notes that there is Medical Clearance correspondence from the Veteran's private physician in March 2002 to the Veteran's Company Commander that states that the diabetes is controlled and the Veteran was cleared for desert exercises. There is also a physical evaluation during active duty that notes in May 2002 that the Veteran's diabetes is controlled. This information suggests that the Veteran had previously been diagnosed with diabetes by his private physician and was cleared later to then participate in National Guard active duty. 

The Board notes that there is no evidence that the Veteran was diagnosed with diabetes during a period of active duty for training with the Georgia National Guard. Furthermore, there is no evidence that this condition was aggravated by a period of ACDUTRA. The Board notes that the presumption for service connection for chronic diseases does not apply to ACDUTRA. 

In terms of active duty, there is no record of in-service incurrence of diabetes or pre-diabetes during his Army service. Nor is there evidence that diabetes, as a chronic disease, occurred within a year of discharge from active duty. Therefore, the weight of the evidence is against finding a connection between the current diabetes condition and active service in the U.S. Army. 

The above supports the conclusion that the weight of the evidence is against finding that the Veteran's diabetes was diagnosed during active service, within a year of active service, during a period of ACDUTRA or aggravated by a period of ACDUTRA. Therefore, the claim must be denied. 

B. Bilateral Eye Condition

The Veteran currently is best corrected to 20/25 in both eyes with spectacles. There are mild nuclear sclerotic cataracts in both eyes. There are no current signs of diabetic retinopathy in either eye. The Veteran also is diagnosed as glaucoma suspect in both eyes. In other words, that diagnosis describes a person who does not currently have glaucoma but may be at risk for developing it. 

The VA examiner in December 2015 notes that there is no evidence that the cataracts were caused or aggravated by any period of active duty. Moreover, these types of cataracts are due to aging and occur in the general population. The examiner opined that it was less likely than not that the cataracts were due to military service. The weight of the evidence is against finding that the cataracts were caused or aggravated by military service. 

In terms of glaucoma suspect, this also occurs in the general population and can be hereditary by nature. The Veteran is also not currently being treated for this condition. The examiner opined that the condition has not been aggravated by any period of active duty in service and there has been no progression of glaucoma suspect status. The weight of the evidence is against finding that the glaucoma suspect condition was caused or aggravated by military service. 

Therefore, the claim must be denied. 

II. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  Here, the Veteran was provided with the relevant notice and information in letters dated August 2005, prior to the initial adjudication of his claim.  He has not alleged any notice deficiency during the adjudication of his claim.

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file. Moreover, the VA obtained records to verify the periods of active service that the Veteran had with the Georgia National Guard.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's eye conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.

In light of the above development, there has been substantial compliance with the Board's prior remand directives.

ORDER

Entitlement to service connection for diabetes mellitus is denied. 

Entitlement to service connection for glaucoma or other eye disability is denied. 



____________________________________________
M. Tenner
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


